Case 1:15-cv-00984-RGA Document 141 Filed 05/12/21 Page 1 of 3 PageID #: 2657




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  GERARD SZUBIELSKI,                                     )
                                                         )
            Plaintiff,                                   )
                                                         )
            v..                                          )   CIVIL ACTION NO. 15-984 RGA
                                                         )
  DAVID PIERCE, IN HIS PERSONAL                          )
  CAPACITY, AND DANA METZGER, IN HIS                     )
  OFFICIAL CAPACITY AS WARDEN OF                         )
  JAMES T. VAUGHN CORRECTIONAL                           )
  CENTER,                                                )
                                                         )
            Defendants.                                  )




                                JOINT MOTION AND ORDER
                           FOR ENTRY OF A SCHEDULING ORDER

       Plaintiff, Gerard Szubielski, and Defendant, David Pierce, by and through their

undersigned counsel, provide the following agreed-upon proposed scheduling order, and

respectfully request the Court to enter a scheduling order in this matter.


       The parties propose the following schedule:


       1.         Pretrial Conference. On June 18, 2021, the Court will hold a Rule 16(e) final

pretrial conference in Court with counsel beginning at 9 a.m. in Courtroom 6A.


       2.         Pretrial Order. The parties shall file a joint proposed final pretrial order in

compliance with Local Rule 16.3(c) on or before June 11, 2021.


       3.         Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall be
Case 1:15-cv-00984-RGA Document 141 Filed 05/12/21 Page 2 of 3 PageID #: 2658




limited to three in limine requests, unless otherwise permitted by the Court. The in limine request

and any response shall contain the authorities relied upon; each in limine request may be supported

by a maximum of three pages of argument and may be opposed by a maximum of three pages of

argument, and the party making the in limine request may add a maximum of one additional page

in reply in support of its request. If more than one party is supporting or opposing an in limine

request, such support or opposition shall be combined in a single three page submission (and, if

the moving party, a single one page reply). No separate briefing shall be submitted on in limine

requests, unless otherwise permitted by the Court.


                        a.      The parties will exchange any motion in limine briefs on June 2,

                        2021, opposition briefs on June 9, 2021, and reply briefs on June 11, 2021

                        to be filed with the pretrial order.


        4.      Jury Instructions, Voir Dire, and Special Verdict Forms. The parties shall file (i)

proposed voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special

verdict forms no later than 5 p.m. on June 15, 2021.


        5.      Trial. This matter is scheduled for a 2-3 day trial beginning at 9:30 a.m. on July 6,

2021, with the subsequent trial days beginning at 9:30 a.m. Until the case is submitted to the jury

for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as counsel

will be allocated a total number of hours in which to present their respective cases.


        Accordingly, the parties jointly and respectfully request the Court to enter a scheduling

order in this matter.


        Respectfully Submitted,
Case 1:15-cv-00984-RGA Document 141 Filed 05/12/21 Page 3 of 3 PageID #: 2659




 TROUTMAN PEPPER HAMILTON                        STATE OF DELAWARE
 SANDERS LLP                                     DEPARTMENT OF JUSTICE

 /s/ Joanna J. Cline                             /s/ Kenneth L. Wan
 Joanna J. Cline (DE Bar No. 5873)               Kenneth L. Wan, ID #5667
 Hercules Plaza, Suite 5100                      Allison J. McCowan, ID # 5931
 1313 N. Market Street, P.O. Box 1709            Deputy Attorney General
 Wilmington, DE 19899-1709                       Carvel State Office Building
 302.777.6500                                    820 North French Street, 6th Fl.
 Joanna.Cline@Troutman.com                       Wilmington, Delaware 19801
                                                 (302) 577-8400
 Laurence Z. Shiekman (admitted pro hac vice)    Kenneth.wan@delaware.gov
                                                 Allison.mccowan@delaware.gov
 Karli E. Cozen (admitted pro hac vice)
 3000 Two Logan Square
                                                 Counsel for Defendant David Pierce
 Eighteenth and Arch Streets
 Philadelphia, Pennsylvania 19103-2799
 215.981.4000
 Laurence.Shiekman@Troutman.com
 Karli.Cozen@Troutman.com


 Courtney A. Munnings (admitted pro hac vice)
 Suite 400 | 301 Carnegie Center
 Princeton, New Jersey 08543-5276
 609.452.0808
 Courtney.Munnings@pepperlaw.com

 Attorneys for Plaintiff Gerard Szubielski


 Dated: May 12, 2021




It is SO ORDERED
                                      /s/ Richard G. Andrews       5/12/2021
                                     __________________________________
                                     The Honorable Richard G. Andrews
                                     United States District Court Judge
